TRADEMARK LICENSING AGREEMENT


BETWEEN


NU SKIN INTERNATIONAL, INC.


(COMPANY NO. 880564-0142)


AND


NU SKIN (MALAYSIA) SDN. BHD.


(COMPANY NO. 402787-V)

THIS TRADEMARK LICENSING AGREEMENT (hereinafter, this “Agreement”) is entered
into this 20th day of June 2002 to be effective as of September 28, 2001,
between NU SKIN INTERNATIONAL, INC. (Company No. 880564-0142), a company
organized under the laws of the State of Utah, United States of America and and
having its principal place of business at 75, West Center Street, Provo, Utah
84601, United States of America (“NSI”), and NU SKIN (MALAYSIA) SDN. BHD.
(Company No. 402787-V), a company incorporated in Malaysia and having its
registered office at 6th Floor, Menara Boustead, 69 Jalan Raja Chulan, 50200
Kuala Lumpur, Malaysia and a place of business at Office Lot 04-01, Level 4, PNB
Darby Park Retail, No. 10, Jalan Binjai, 50450 Kuala Lumpur, Malaysia (“NSMY”).
Hereinafter, NSI and NSMY shall collectively be referred to as the “Parties” and
each shall be individually referred to as “Party.”


RECITALS

WHEREAS, NSI develops and markets various products for distribution in worldwide
markets through a network of independent distributors;

WHEREAS, NSMY desires to continue to use in its corporate name, the NSI
trademark “Nu Skin,” and to affix other trademarks, service marks and trade
names of NSI to products and services and to use such marks and names in
advertising and promotional activities and thereby derive benefit from the
goodwill, value and reputation such marks and names will lend when used to
identify NSMY and such products and other materials; and

WHEREAS, the Parties desire to enter into this Agreement as set forth herein.


AGREEMENT

NOW THEREFORE, in consideration of the premises, the mutual promises, covenants,
and warranties hereinafter set forth and for other valuable consideration, the
sufficiency of which is hereby acknowledged, the Parties agree as follows:


ARTICLE I
DEFINITIONS

For the purposes of this Agreement, unless the context otherwise requires or the
Parties otherwise agree within the terms of the Agreement, the following words,
terms and phrases shall have the meaning assigned to them respectively by this
Article I:

1.1  

“Affiliate” shall mean, with respect to any specified person, any other person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or under common control with, such specified person.


1.2  

“Agreement” shall mean this Agreement (together with any exhibits and schedules
hereto), as the same may be modified, amended or supplemented from time to time.


1.3  

“Business Portfolios” shall mean those materials approved by NSI for supply by
NSMY in conjunction with the execution of a distributor contract to NSI
Independent Distributors in the Territory explaining the NSI independent
business opportunity associated with retailing Products, the contractual
relationship with NSI and the marketing support programs for the Territory.


1.4  

"GAAP" shall mean general accepted accounting principles in the Federation of
Malaysia.


1.5  

"Independent Distributor Network" shall mean the network of all NSI Independent
Distributors.


1.6  

"Intercompany Agreements" shall mean the License Agreement between the Parties,
the Distribution Agreement between NSMY and Nu Skin Enterprises Hong Kong, Inc.
("NSEHK"), the Management Services Agreement between NSMY and Nu Skin
International Management Group, Inc. and this Agreement.


1.7  

“Know-How” shall mean any information, including, without limitation, any
commercial or business information, lists, marketing methods, marketing surveys,
processes, specifications, quality control reports, drawings, photographs, or
any other information owned by NSI, relating to the Independent Distributor
Network, NSI Independent Distributors, the NSI distributor lists, and the NSI
sales compensation plan.


1.8  

“Licensed Marks and Names” shall mean those trademarks, service marks,
tradenames, logos, marks or devices identified in Schedule A to this Agreement,
as it may be modified and supplemented from time-to-time, whether or not such
marks, names or devices are registered or unregistered.


1.9  

“Net Sales” shall mean, for any period, the aggregate gross sales of NSMY
Products and NSMY Commercial Materials (excluding applicable sales and other
consumption taxes and freight charges) less returns or refunds related to NSMY
Products and NSMY Commercial Materials reasonably accepted and credited by NSMY
during such period, all as determined in accordance with GAAP.


1.10  

“NSI Confidential Information” shall mean any and all information that is
unique, proprietary or competitively sensitive to the business of NSI and/or any
Affiliate of NSI which NSMY may obtain knowledge of or access to in connection
with its relationship with NSI and the transactions contemplated by the
Intercompany Agreements, including, but not limited to, information relating to
Products, the NSI Independent Distributors, NSI’s compensation or commission
systems or schemes, pricing methods, historical, current and projected financial
information, marketing information, and any and all information, technical data
or Know-How related to any aspect of NSI’s business or technology including
data, know-how, formulae, designs, drawings, proposals, specifications, and the
terms of this Agreement.


1.11  

“NSI Independent Distributor” shall mean a person or business entity authorized
by contract with NSI to distribute, as an independent contractor, products of
NSI and its Affiliates.


1.12  

“NSMY Confidential Information” shall mean any and all information that is
unique, proprietary or competitively sensitive to the business of NSMY which NSI
may gain knowledge of or access to in connection with the transaction
contemplated hereunder but specifically excluding the NSI Confidential
Information.


1.13  

“NSMY Commercial Materials” shall mean, without limitation, any of the following
bearing a Licensed Mark and Name: any business marquis, sign, letterhead,
business card, pamphlet, brochure, magazine, flyer, newsletter, sales aid,
advertisement or other associated tangible materials which NSMY uses in its
activities with the Independent Distributor Network or the public to enhance its
image and competitiveness in the Territory and which NSMY has not purchased from
or procured through NSI or NSEHK. NSMY Commercial Materials shall not, for the
purposes of this Agreement, include Business Portfolios.


1.14  

“NSMY Product” shall mean any product or services bearing a Licensed Mark and
Name in accordance with the terms of this Agreement that NSMY has not purchased
or procured from or through NSI or its Affiliates including NSEHK. Products
shall not, for the purposes of this Agreement, include Business Portfolios.


1.15  

“Royalty” shall mean the royalty payable under this Agreement as set forth in
Section 2.5 of Article II


1.16  

"Territory" shall mean the Federation of Malaysia.



ARTICLE II
GRANT OF NON EXCLUSIVE LICENSE; ROYALTIES

2.1

Grant of Exclusive License


 

NSI hereby grants to NSMY a license and right to use, in accordance with this
Agreement and in the Territory, the Licensed Marks and Names on the NSMY
Products approved in advance in writing by NSI, on Business Portfolios and NSMY
Commercial Materials and also, in the case of the trademark, “Nu Skin”, in the
corporate name of NSMY.


2.2

NSI’s Interest in Licensed Marks and Names


 

Except for the limited rights granted by this Agreement for the term of this
Agreement, NSI hereby retains legal title to and beneficial ownership of and all
rights to the Licensed Marks and Names and all intellectual property rights
related thereto for all purposes, including but not limited to, the bringing or
defending of any legal action in the Territory which NSI deems reasonable to
protect its rights therein. NSMY agrees to assist NSI in any manner to protect
NSI’s rights in the Licensed Marks and Names which NSI may reasonably request.
NSI shall reimburse NSMY for any third party costs incurred by NSMY in providing
such assistance.


2.3

NSMY’s Acknowledgment of Value of Licensed Marks and Names


 

NSMY recognizes and agrees that NSI has expended considerable time, effort and
resources to develop, register, apply for registrations, maintain and enhance
the value and reputation of, or to obtain licenses to use and to grant
sub-licenses to use, the Licensed Marks and Names.


 

NSMY further recognizes and agrees that it will derive considerable benefit from
its use of the Licensed Marks and Names in the Territory and from NSI’s efforts
and expenditures in respect of the Licensed Marks and Names.


2.4

Warranty of Title &Rights


 

NSI hereby represents and warrants that it is the sole and exclusive owner of
the Licensed Marks and Names, or has a valid license to use the Licensed Marks
and Names in the Territory, and that to the best of its knowledge and
information, no claim exists or has been made contesting NSI’s ownership of and
title to, or right to use, the Licensed Marks and Names.


2.5

Royalty


 

As compensation for the exclusive licenses granted pursuant to the terms of this
Agreement, NSMY shall pay to NSI a royalty equal to fourteen percent (14%) (or
as otherwise mutually agreed upon in writing by the Parties) of the Net Sales
during the entire term of this Agreement. If any of the NSMY Products or NSMY
Commercial Materials are based on or contain NSI proprietary information,
formulas or ingredients of NSI, the applicable royalty shall be eighteen percent
(18%) of Net Sales for such NSMY Products or NSMY Commercial Materials, or as
otherwise mutually agreed upon in writing by the Parties.



ARTICLE III
COMPUTATION AND PAYMENT TERMS

3.1

Royalty Payments


3.1(a)  

Within thirty (30) days from the close of each month, NSMY shall deliver to NSI,
by electronic transmission or such other medium as the Parties shall agree upon
from time to time, a statement of its Net Sales and a computation of the Royalty
payable hereunder on such Net Sales. Concurrently with the delivery of such
statement, NSMY shall make payment, in accordance with Section 3.3 of Article
III hereof, of such Royalty less such withholding tax as may be chargeable on
such Royalty.


3.1(b)  

For purposes of computing the Royalty payable hereunder, NSMY Products and NSMY
Commercial Materials shall be considered sold when recognized for accounting
purposes as a sale by NSMY in accordance with GAAP.


3.2

Records


 

NSMY shall keep complete and accurate records of its activities under this
Agreement and permit NSI and its authorized representatives (including auditors)
to inspect and, if required by NSI, to audit such records at all reasonable
times.


3.3

Payment Terms


 

All amounts payable by NSMY to NSI under this Agreement shall be calculated and
invoiced in Ringgit but shall be paid in U.S. Dollars. For the purposes of such
payment, amounts stated in Ringgit shall be converted on the date payment is
initiated at the selling rate for US Dollars published on such date by such
financial institution as is approved by NSI in writing from time to time.
Payments shall be made either directly to NSI in immediately available funds by
wire transfer to an account designated by NSI, or by such other means of payment
acceptable to NSI from time to time.


3.4

Exchange Regulations


 

If NSMY shall be prevented by exchange regulation or restraint from making
payment of any sum due to NSI in U.S. Dollars then NSMY shall make payment in
such other currency as may be selected by NSI and be permitted by exchange
regulations.


3.5

Default Rate


 

Without limiting or prejudice to any of NSI’s other rights and remedies under
this Agreement:


  3.5(a)

an amount due and outstanding under the terms of this Agreement and not paid
within sixty (60) days from the date on which such amount is due ands payable in
accordance with the payment provisions herein, shall bear interest (both before
and after judgment) at the rate of ten percent (10%) per annum from the due date
and until the date of actual payment; and


3.5(b)  

NSI may (but shall not be obligated to) waive, whether with conditions or
otherwise, its right to the payment of interest payable pursuant to Section
3.5(a) of Article III hereof, whether in respect of all or some of the monies
due and payable from time-to-time by NSMY to NSI and for such period as NSI
deems appropriate in its absolute discretion.


3.5(c)  

Interest shall accrue daily and be calculated on the basis of a three hundred
sixty (360) day year and the actual number of days elapsed in any partial
calendar month.


3.6

Withholding Tax


 

NSMY shall make due payments to the Inland Revenue Board, Malaysia, of such
withholding tax (if any) as may be chargeable on and deducted from the royalty
and any interest thereon payable hereunder. NSMY shall furnish to NSI within
fourteen (14) days of each payment, a copy of the prescribed form for such
payment and NSMY’s letter to the Inland Revenue Board accompanying such payment.


3.7

No Set-Off


 

Subject to the provisions of Section 3.6 of Article III hereof, all sums payable
by NSMY to NSI under this Agreement shall be paid without any set-off,
counter-claim, qualification or condition whatsoever.



ARTICLE IV
CERTAIN COVENANTS

4.1

Use of Licensed Marks and Names


 

NSMY may use the Licensed Marks and Names only in accordance with the terms of
this Agreement.


4.1(a)  

The use of the NSI Trademark, “Nu Skin”, in NSMY’s corporate name in any manner
other than that in which it is used as at the date of this Agreement shall be
subject to NSI’s prior written consent which may be withheld or granted with or
without conditions at NSI’s absolute discretion.


4.1(b)  

All NSMY Products and NSMY Commercial Materials shall be approved by NSI and
shall be manufactured and produced in accordance with standards, specifications
and instructions approved by NSI;


4.1(c)  

NSI shall have the right to inspect the premises of NSMY and those of any of
NSMY’s subcontractors at which NSMY Product(s) are being manufactured, at
reasonable times, and also to receive samples of such NSMY Product(s), in
accordance with a reasonable schedule to be established promptly between NSI and
NSMY;


4.1(d)  

NSMY shall correct, as promptly as possible, any defects in the NSMY Product(s)
and/or the manufacturing processes therefor brought to NSMY’s attention by NSI
or otherwise; and,


4.1(e)  

NSMY shall submit to NSI for prior approval, which approval will not be
unreasonably withheld, labels, packaging, advertising and promotional materials,
in relation to which any of the Licensed Marks and Names are proposed to be
used, including the marking legends intended to be used in relation thereto.


4.1(f)  

NSMY accepts full liability in every respect for all such NSMY Products and NSMY
Commercial Materials as are manufactured or produced and sold and/or distributed
by NSMY. Except where such claims are attributable to NSI’s wrongful act,
willful default or gross negligence, NSMY shall indemnify and hold NSI harmless
against any and all claims for damages, costs and interests arising directly or
indirectly from the manufacture, production, sale and/or distribution of the
NSMY Products and NSMY Commercial Materials.


4.2

Modifications


 

NSMY shall make no modification to the Licensed Marks and Names without the
express, prior written consent of NSI, which consent may be withheld or granted
with or without conditions as NSI deems appropriate at its absolute discretion.


4.3

Prejudicial Use


 

NSMY shall not use the Licensed Marks and Names in any way that will prejudice
NSI’s rights therein. Without limiting the foregoing, NSMY shall not attempt to
vary or cancel any registration of the Licensed Marks and Names, shall not hold
itself out as or represent it is the owner of the Licensed Marks and Names, or
assist any other person in any of the foregoing. NSMY shall not alter in any way
the Licensed Marks and Names and shall not combine the Licensed Marks and Names
with any intellectual property of NSMY in a manner that could create joint
rights in the Licensed Marks and Names.


4.4

Labels


 

At the request of NSI, NSMY Products or NSMY Commercial Materials that bear any
of the Licensed Marks and Names shall also clearly indicate NSI’s ownership of
the Licensed Marks and Names in such manner as shall be approved by NSI.


4.5

Goodwill


 

All goodwill generated by use of the Licensed Marks and Names shall inure to
NSI, and, upon termination of this Agreement, NSMY shall not have any claim
against NSI for compensation for loss of distribution rights, loss of goodwill
or any similar loss or in respect of any benefit (if any) derived by NSI from
the use of the Licensed Marks and Names.


4.6

Export of Products


 

NSMY shall not export any NSMY Products to any country outside the Territory
without the prior written consent of NSI, which consent may be withheld or
granted with or without conditions as NSI deems appropriate at its absolute
discretion.


4.7

Prohibited Uses


 

Except for the Licensed Marks and Names, NSMY shall not have the right to use,
and expressly agrees not to use, any trademarks, service marks, trade names,
logos, marks or devices owned, used or licensed by NSI or an Affiliate of NSI,
or which NSI or an Affiliate of NSI has the bona fide intent to use, whether or
not such marks, names or devices are registered or unregistered.



ARTICLE V
TERM

This Agreement shall commence and take effect on September 28, 2001, and the
initial term shall end on December 31, 2004 unless earlier terminated pursuant
to the provisions of Article VI of this Agreement. This Agreement shall renew
automatically for successive one (1) year terms upon expiration of the initial
term or any renewal term unless terminated by either Party by written notice
given not less than (90) days prior to the end of the then current term of this
Agreement or in accordance with the provisions of Article VI hereof.


ARTICLE VI
TERMINATION

6.1

Termination for Insolvency/Receivership


 

This Agreement may be terminated by either Party immediately or at any time
after the occurrence of any of the following events:


6.1(a)  

the other Party shall commence any case, proceeding or other action:


  (i)

 

under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, compensation or other relief with respect
to it or its debts, or


  (ii)

seeking appointment of a receiver, trustee, custodian or other similar action;
or


6.1(b)  

there shall be commenced against the other Party any case, proceeding or other
action of a nature referred to in Section 6.1(a) of Article VI hereof which
either results in the entry of an order for relief or any such adjudication or
appointment or remains undismissed, undischarged or unbonded for a period of
ninety (90) days.


6.1(c)  

if the other Party causes or allows a judgment in excess of ten percent (10%) of
its assets as reflected on its most recent balance sheet to be entered against
it or involuntarily allows a lien, security interest, or other encumbrance to
attach to its assets which secures an amount in excess of ten percent (10%) of
its assets.


6.2

Termination for Breach of this Agreement


6.2(a)  

This Agreement may be terminated immediately by NSI if NSMY fails to pay on any
due date any monies payable hereunder by NSMY to NSI, and such failure continues
for a period of thirty (30) days from NSMY’s receipt of a written notice given
by NSI requiring such payment.


6.2(b)  

This Agreement may be terminated by either Party, if the other Party is in
default in the performance of any material obligation hereunder (other than
NSMY’s obligation to pay the monies referred to in Section 6.2(a)), and such
default has not been cured within sixty (60) days after receipt by the
defaulting Party of written notice of such default served by the other Party
requiring such cure.


6.3

Termination for Breach of Shareholders Agreement/ Upon Termination of Other
Intercompany Agreements


     This Agreement may be terminated by NSI if:

6.3(a)  

any of the parties (other than Nu Skin Enterprises, Inc.) to the Shareholders
Agreement by and between Nu Skin Enterprises, Inc. and the other shareholders of
Nu Skin Malaysia Holdings Sdn. Bhd (Company No. 552189-P) ("NSMH"), the
parent/holding company of NSMY, breaches such party's obligations thereunder and
fails to cure such breach within thirty (30) days after its receipt of a written
notice of such breach is given by Nu Skin Enterprises, Inc. requiring such cure;


6.3(b)  

the aforesaid Shareholders Agreement or any other(s) of the Intercompany
Agreements is/are terminated for any reason whatsoever;


6.3(c)  

by agreement between the parties to the aforesaid Shareholders Agreement, all of
the issued shares in NSMY are sold by NSMH to a third party or NSMY’s business
and assets are sold by NSMY to a third party;


6.3(d)  

Nu Skin Enterprises, Inc., NSI or other Affiliate of NSI ceases to hold directly
or indirectly, an equity interest of at least thirty percent (30%) in NSMY; or


6.3(e)  

persons representing from time-to-time such of Nu Skin Enterprises, Inc., NSI or
other Affiliates of NSI as is/are the holder(s) of an indirect thirty percent
(30%) equity interest in NSMY, cease (for any reason other than their removal by
such holder of an indirect thirty percent (30%) equity interest in NSMY) to hold
office such that the number of directors of NSMY representing Nu Skin
Enterprises, Inc., NSI or other Affiliates constitute less than thirty percent
(30%) of the total number of NSMY’s Board of Directors.


6.4

Termination for Loss of NSMY’s Direct Sales License


 

NSI shall have the right to terminate this Agreement in the event any license,
government approval, or corporate authorization necessary to conduct the
business in the Territory as contemplated by the Parties and the Intercompany
Agreements is terminated, not obtained or renewed, or otherwise expires.



ARTICLE VII
EFFECT OF TERMINATION

7.1

Obligation of NSMY Upon Termination


     If this Agreement is terminated by either Party, NSMY shall:

7.1(a)  

change its corporate name to one which does not include NSI’s Trademark “Nu
Skin” within ninety (90) days from the date of termination;


7.1(b)  

notwithstanding any other provision to the contrary herein, immediately pay all
monies then remaining unpaid and payable by NSMY to NSI and whether or not such
monies shall then have become due for payment;


7.1(c)  

destroy all NSMY Products and NSMY Commercial Materials bearing the Licensed
Marks and Names within forty-five (45) days from the date of termination, or
repackage or modify such NSMY Materials so that the Licensed Marks and Names are
no longer contained on or in such NSMY Products or NSMY Commercial Materials;


7.1(d)  

immediately discontinue use of the Licensed Marks and Name in any form and not
adopt in place thereof any word or design that is identical therewith or
confusingly similar thereto; and


7.1(e)  

immediately return to NSI, without retaining copies, all manuals, drawings, and
standards and any other documents and materials provided by NSI to NSMY relating
to the use of the Licensed Marks and Names.


7.2

Survival of Obligations


 

The termination or expiration of this Agreement shall be without prejudice to
the rights and remedies of a Party in respect of any antecedent breach of this
Agreement. The obligations of a Party to pay any sums which are due and payable
as of the expiration or termination of this Agreement and its obligations under
Article IX and under Article X hereof shall survive the expiration or
termination of this Agreement.


7.3

Reversion of Rights


 

Upon termination of this Agreement by NSI, all rights and licenses herein
granted to NSMY shall immediately cease and shall revert to NSI, and NSMY shall
cease representing to any third party that it has any right to use the Licensed
Marks and Names.



ARTICLE VIII
GOVERNMENTAL APPROVALS, LAWS AND REGULATIONS

8.1

Regulatory Approvals and Filings


 

NSMY agrees to obtain, or cause to be obtained, at its sole cost and expense,
any governmental approval and make, or cause to be made, any filings or
notifications required under all applicable laws, regulations and ordinances of
the Territory to enable this Agreement to become effective or to enable any
payment pursuant to the provisions of this Agreement to be made. NSMY agrees to
keep NSI informed of the progress in obtaining all such government approvals.
NSMY agrees to cooperate with NSI and to take such actions as NSI shall
reasonably request in order to obtain such approvals.


8.2

Compliance with Law


 

Each Party agrees to refrain from any action that will cause the other party to
be in violation of any applicable law, regulation, or ordinance of the Territory
or the United States or elsewhere or any international convention or bilateral
or multilateral treaty to which the Territory or the United States is a
signatory, including, without limitation, the U.S. Foreign Corrupt Practices Act
of 1977, the U.S. Export Control Laws, and the U.S. Anti-Boycott laws.



ARTICLE IX
INFRINGEMENT; INDEMNIFICATION

9.1

No Known Claims


 

NSI hereby represents and warrants that to the best of its knowledge, as of the
date hereof, there are no infringement or misappropriation suits pending or
filed or threatened against NSI within the Territory that relate to the Licensed
Marks and Names and NSI is not presently aware of any such infringement or
misappropriation.


9.2

Infringement Indemnity


 

NSI shall indemnify and hold NSMY harmless from and against all claims, actions,
suits, proceedings, losses, liabilities, costs, damages and attorneys’ fees in
respect of a third party claim alleging infringement or misappropriation by NSMY
in respect of its use of the Licensed Marks and Names in the Territory; provided
that NSMY shall give NSI prompt written notice of any such claim, action, suit
or proceeding and, without limiting the generality of Section 2.2 of Article II
hereof, shall cooperate with NSI in the defense of any such claim, action, suit
or proceeding. Notwithstanding the foregoing, NSI shall have no obligation to
indemnify NSMY for any liabilities arising out of NSMY’s failure or the failure
of the NSI Independent Distributors in the Territory to utilize the Licensed
Marks and Names


  9.2(a)

in the manner for which the Licensed Marks and Names are reasonably intended,


  9.2(b)

in compliance with NSI's policies and procedures or


  9.2(c)

as contemplated by the Intercompany Agreements.


9.3

Right to Select Counsel


 

NSI shall have the right to select counsel in any such claim, action, suit or
proceeding.


9.4

Modification by NSI to Licensed Marks and Names


 

In the event that any such claim, action, suit or proceeding is successful, NSI
shall use reasonable efforts to make such changes in the Licensed Marks and
Names to permit NSMY to continue to use of the Licensed Marks and Names free and
clear of all infringement and misappropriation.


9.5

Notice by NSMY


 

NSMY shall give NSI prompt written notice of any infringement or
misappropriation of the Licensed Marks and Names by any third party.


9.6

Control of Actions


 

NSI shall have the sole right to initiate any and all legal proceedings against
any such third party and, without limiting the generality of Section 2.2 of
Article II hereof, NSMY shall cooperate with NSI in the pursuit of any such
proceeding. NSI shall retain any damage award obtained from such third party.



ARTICLE X
CONFIDENTIALITY

10.1

NSMY Confidentiality


 

NSMY agrees that, during and after the term of this Agreement, NSMY shall
maintain in confidence all NSI Confidential Information and shall not disclose
any NSI Confidential Information to any third party or use any NSI Confidential
Information for any purpose whatsoever except as contemplated by this Agreement.
In maintaining the confidentiality of NSI Confidential Information, NSMY shall
exercise the same degree of care that it exercises with its own confidential
information, and in no event less than a reasonable degree of care. NSMY shall ,
without limiting its obligation to maintain the NSI Confidential Information in
confidence, use commercially reasonable efforts to ensure that each of its
employees and contractors holds in confidence and makes no use of any NSI
Confidential Information for any purpose other than those permitted by this
Agreement. NSMY shall use its best efforts to ensure that no person other than
its employees shall have access to NSI Confidential Information without the
prior written consent of Nu Skin, and shall restrict access to NSI Confidential
Information to those having a need for access thereto.


10.2

NSI Confidentiality


 

NSI agrees that, during and after the term of this Agreement, NSI shall maintain
in confidence all NSMY Confidential Information and shall not disclose any NSMY
Confidential Information to any third party or use any NSMY Confidential
Information for any purpose whatsoever except as contemplated by this Agreement.
In maintaining the confidentiality of NSMY Confidential Information, NSI shall
exercise the same degree of care that it exercises with its own confidential
information, and in no event less than a reasonable degree of care. Without
limiting its obligation to maintain the NSMY Confidential Information in
confidence, NSI shall use commercially reasonable efforts to ensure that each of
its employees and contractors holds in confidence and makes no use of any NSMY
Confidential Information for any purpose other than those permitted by this
Agreement. NSI shall use its best efforts to ensure that no person other than
its employees and contractors shall have access to NSMY Confidential Information
without the prior written consent of NSMY, and shall restrict access to NSMY
Confidential Information to those employees and contractors having a need for
access thereto.


10.3

Exceptions


 

The obligation of confidentiality contained in this Agreement shall not apply to
the extent that (i) either party is required to disclose information by order or
regulation of a governmental agency or a court of competent jurisdiction,
provided, however, that such party shall not, to the extent possible, make any
such disclosure without first notifying the disclosing party and allowing the
disclosing party a reasonable opportunity to seek injunctive relief from (or a
protective order with respect to) the obligation to make such disclosure, or
(ii) the party receiving disclosed information can demonstrate that (A) the
disclosed information was at the time of such disclosure already in, or
subsequently becomes part of, the public domain other than as a result of
actions of the receiving party, its affiliates, employees, consultants, agents
or subcontractors in violation hereof; (B) the disclosed information was
received by the receiving party on an unrestricted basis from a source unrelated
to the disclosing party provided the receiving party has no knowledge or reason
to know that such party is under a duty of confidentiality with respect to such
information.


10.4

Unauthorized Disclosure


 

Each Party acknowledges and confirms that the Confidential Information of the
other Party constitutes valuable proprietary information and trade secrets of
the other Party and that the unauthorized use, loss or outside disclosure of
such information shall cause irreparable injury to the other Party. Each Party
shall notify the other Party immediately upon discovery of any unauthorized use
or disclosure of Confidential Information of the other Party, and will cooperate
with the other Party in every reasonable way to help regain possession of such
information and to prevent its further unauthorized use. Each Party acknowledges
that monetary damages may not be a sufficient remedy for unauthorized disclosure
of the Confidential Information of the other Party and that the other Party
shall be entitled, without waiving other rights or remedies, to such injunctive
or equitable relief as may be deemed proper by a court of competent
jurisdiction, and shall be entitled to recover reasonable attorneys’ fees for
any action arising out of or relating to a disclosure of such Confidential
Information.


10.5

Return of Confidential Information


 

NSMY shall, upon the request of NSI, return to NSI all NSI Confidential
Information, including any copies or reproductions thereof, in NSMY’s possession
or control.



ARTICLE XI
NATURE OF RELATIONSHIP

The relationship of NSMY and NSI shall be and at all times remain, respectively,
that of Licensee and Licensor. Nothing contained or implied in this Agreement
shall be construed to constitute either Party as the legal representative or
agent of the other or to constitute or construe the Parties as partners, joint
ventures, co-owners or otherwise as participants in a joint or common
undertaking. Neither Party is authorized to conclude any contract or agreement
or make any commitment, representation or warranty that binds the other or
otherwise act in the name of or on behalf of the other Party.


ARTICLE XII
MAINTENANCE OF TRADEMARKS; RECORDING;
REGISTRATION OF TRADEMARK

12.1

Registration


 

NSI shall use its best efforts to maintain the registrations of the Licensed
Marks and Names currently registered in the Territory as set forth in Schedule A
hereto. NSI, in its sole discretion, shall have the right to record this
Agreement or proof thereof, and to enter NSMY as a registered user in the
Territory. NSMY agrees to cooperate, as reasonably requested by NSI, in
arranging for such recordings or entries, or in or canceling such recordings or
entries in the event of amendments to or termination of this Agreement for any
reason.


12.2

Cancellation


 

Upon the expiration or the termination for any reason of this Agreement, the
Parties shall do everything necessary to effect cancellation of the record of
NSMY as a registered user of the NSI Trademarks in the Territory.


12.3

No Adverse Claims


 

NSMY shall not dispute NSI’s rights, title or interest in or the validity of
NSI’s rights to the Licensed Marks and Names or use, register or apply for the
registration of any tradenames, words, marks, get ups or designs which are
identical with or similar to the Licensed Marks and Names.


12.4

Applications


 

At the request of NSMY, NSI shall file applications in the Territory for the
registration of all new NSI Trademarks that NSMY intends to use in the Territory
that have been approved by NSI and included as a Licensed Mark through amendment
to the Schedule of Licensed Marks and Names. If any mark used by NSI in the
United States of America with respect to certain Products is used by NSMY in the
Territory in relation to similar Products, then, whether or not the mark is
registered in the Territory, NSMY shall not claim any proprietary interest in
any such NSI marks. If any of such marks are immediately registrable in the
Territory, NSMY will cooperate with NSI in filing an application for
registration of the marks in the name of NSI. If any such marks are not
immediately capable of registration because they lack distinctiveness, then at
any time when in the opinion of legal counsel for NSI the use of the marks by
NSMY has conferred on them sufficient distinctiveness to permit registration in
the Territory, NSMY shall, when requested by NSI, do all things necessary and
execute all documents required to register such marks in the Territory and
assign the eventual registrations to NSI who shall reimburse NSMY for the cost
of registration and assignment, but shall not be obligated to make any other
payment in consideration for the assignment.



ARTICLE XIII
MISCELLANEOUS

13.1

Assignment


 

This Agreement shall be binding on and inure to the benefit of the respective
successors, assigns and beneficiaries of the Parties; provided that neither
Party may assign this Agreement or any rights or obligations hereunder, whether
by operation of law or otherwise, without the prior written consent of the other
Party, which consent may be withheld or granted with or without conditions at
the sole discretion of such other Party. Any attempted assignment without
requisite written consent shall be void and unenforceable. Notwithstanding the
foregoing, NSI may assign this Agreement to any of its Affiliates.


13.2

Force Majeure


 

A Party shall not be responsible for failure to perform hereunder due to force
majeure, which shall include, but not be limited to: fires, floods, riots,
strikes, labor disputes, freight embargoes or transportation delays, shortage of
labor, inability to secure fuel, material, supplies, equipment or power at
reasonable prices or on account of shortage thereof, acts of God or of the
public enemy, war, terrorist activities or civil disturbances, any existing or
future laws, rules, regulations or acts of any government (including any orders,
rules or regulations issued by any official or agency or such government)
affecting such Party that would delay or prohibit performance hereunder, or any
cause beyond the reasonable control of a party. If an event of force majeure
should occur, the affected Party shall promptly give notice thereof to the other
Party and such affected Party shall use its reasonable best efforts to cure or
correct any such event of force majeure.


13.3

Governing Law


 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Utah, applicable to contracts made and to be wholly performed
within such State.


13.4

Dispute Resolution


 

Any dispute or difference which may arise between the Parties at any time
hereafter, whether during the continuance in force of this Agreement or upon or
after its termination, touching any matter or thing herein contained or the
operation or construction of this Agreement or any matter or thing in any way
connected with, arising from or in relation to this Agreement or the rights,
duties or liabilities of the Parties hereunder shall be finally settled by
arbitration in accordance with International Arbitration Rules of the American
Arbitration (“AAA”).


  13.4(a)

A reference to arbitration shall be to three (3) arbitrators.


  13.4(b)

The arbitration shall be held in Provo, State of Utah, United States of America,
at the Regional Center and the language to be used in the arbitral proceedings
shall be English.


  13.4(c)

Pending the commencement of the arbitral proceedings, either Party may apply, to
the courts in Utah and/or Malaysia (which shall have non-exclusive jurisdiction)
for the grant of interim injunctions and orders for the protection and
preservation of property subject of or relating to this Agreement. For the
purposes of this Section 13.4(c) and as provided in the Arbitration Rules of the
AAA, arbitral proceedings shall be deemed to commence on the date when the
administrator of the AAA receives notice of arbitration from the Party
initiating the arbitration.


13.5

Waiver and Delay


 

No waiver by either party of any breach or default in performance by the other
party, and no failure, refusal or neglect of either party to exercise any right,
power or option given to it hereunder or to insist upon strict compliance with
or performance of the other party’s obligations under this Agreement, shall
constitute a waiver of the provisions of this Agreement with respect to any
subsequent breach thereof or a waiver by either party of its right at any time
thereafter to require exact and strict compliance with the provisions thereof.


13.6

Notices


 

A notice, request and other communication hereunder shall be in writing and
shall be deemed to have been duly given, if delivered by hand, courier or
registered airmail, or communicated by facsimile, cable or similar electronic
means to the address, facsimile number or cable identification number provided
below (or as changed in accordance with this Section 13.6) of the Party to whom
it is addressed and shall be deemed to be given if delivered by hand or courier,
at the time of delivery or if communicated by facsimile, cable or similar
electronic means, at the time that receipt thereof has been confirmed by return
electronic communication or signal that the message has been received, or if
mailed, ten (10) days after dispatch by registered airmail, postage prepaid:-


  If to MSMY:

Nu Skin (Malaysia) Sdn. Bhd.
Office Lot 04-01, Level 4
PNB Darby Park Retail
No. 10, Jalan Binjai
50450 Kuala Lumpur
Malaysia
Attn: Managing Director
Facsimile: 603-2170 7799


  If to NSI:

Nu Skin International, Inc.
75 West Center Street
Provo, Utah 84601
United States of America
Attn: General Counsel
Facsimile Number: (801)345-5999


 

Either Party may change its facsimile number, cable identification number or
address by a notice given to the other Party in the manner set forth above.


13.7

Integrated Contract


 

This Agreement constitutes the entire agreement between the Parties relating to
the subject matter hereof and supersedes all prior or contemporaneous
negotiations, representations, agreements and understandings (both oral and
written) of the Parties.


13.8

Modification and Amendment


 

No supplement, modification or amendment of this Agreement shall be binding
unless it is in writing and executed by both of the Parties.


13.9

Severability


 

To the extent that any provision of this Agreement is (or in the opinion of
counsel mutually acceptable to both Parties would be) prohibited, judicially
invalidated or otherwise rendered unenforceable in any jurisdiction, such
provision shall be deemed ineffective only to the extent of such prohibition,
invalidation or unenforceability in that jurisdiction, and only within that
jurisdiction. Any prohibited, judicially invalidated or unenforceable provision
of this Agreement will not invalidate or render unenforceable any other
provision of this Agreement, nor will such provision of this Agreement be
invalidated or rendered unenforceable in any other jurisdiction.


13.10

Counterparts and Headings


 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. All headings and captions are inserted for convenience of
reference only and shall not affect the meaning or interpretation of any
provision hereof.


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have by their respective duly authorized
representatives executed this Agreement as of the day and year first-above
written.

NU SKIN INTERNATIONAL, INC.

By:    /s/  Truman Hunt

Name:    Truman Hunt

Its:    Executive Vice President





NU SKIN (MALAYSIA) SDN. BHD.

By:    /s/  Datuk Mohd Nadzmi Bin Mohd Salleh

Name:    Datuk Mohd Nadzmi Bin Mohd Salleh

Its:    Director